Per Curiam.
the petitioner had actually been the defendant’s landlord, it would have been doubtful, under the circumstances, whether he would have been entitled to become a party. In McClay v. Benedict, 1 Rawle, 424, it was said that admission to defend is an act of the Court; and when the purpose of it is delay, as it palpably was here, it might perhaps be thought that the party had dispensed with his right by delay till the exercise of it would be an abuse of it. But the petitioner was not a landlord. He was simply a vendor; and not having a reversionary interest, as in McClay v. Benedict, and Boyer v. Smith, 5 Watts, 65, he was not within either the words or the intent of the statute.
Judgment affirmed.